Case 1:20-cv-00629-WFK-CLP Document 85 Filed 09/30/20 Page 1 of 7 PageID #: 1370




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

  SHARON CHENG, CRISTINA DIAS,
  RHONDA SANFILIPO, BRUCE PULEO,                   Case No.: 1:20-cv-00629-WFK-CLP
  ZINA PRUITT, RON ZIMMERMAN, TINA
  FENG, ROBERT HAKIM, BERNADETTE
  GRIMES, MARLENE RUDOLPH,
  PATRICIA BARLOW, TERESA                          PLAINTIFFS’ MEMORANDUM IN
  EDWARDS, DIEU LE, CHRIS BOHN,                    SUPPORT OF THEIR SECOND
  DANIEL DEWEERDT, BETTY DENDY,                    SUPPLEMENTAL UPDATED MOTION
  KRISTI ROCK, JENNIFER CHALAL,                    FOR THE APPOINTMENT OF
  JOHN TORRANCE, and MICHAEL                       INTERIM CLASS COUNSEL
  MITCHELL individually and on behalf of all
  others similarly situated,

                          Plaintiffs,

  v.

  TOYOTA MOTOR CORPORATION,
  TOYOTA MOTOR NORTH AMERICA,
  INC., DENSO CORPORATION and DENSO
  INTERNATIONAL AMERICA, INC.,

                          Defendants.



                      Served on all parties via ECF on September 30, 2020

        Plaintiffs Sharon Cheng, Cristina Dias, Rhonda Sanfilipo, Bruce Puleo, Zina Pruitt, Ron

 Zimmerman, Tina Feng, Robert Hakim, Bernadette Grimes, Marlene Rudolph, Patricia Barlow,

 Teresa Edwards, Dieu Le, Chris Bohn, Daniel Deweerdt, Betty Dendy, Kristi Rock, Jennifer

 Chalal, John Torrance, and Michael Mitchell (“Plaintiffs” or the “Consolidated Plaintiffs”),

 respectfully submit this Memorandum in Support of their Second Supplemental Updated Motion

 for the Appointment of Interim Class Counsel pursuant to Fed. R. Civ. P. 23(g)(3) with Beasley,

 Allen, Crow, Methvin, Portis & Miles, P.C. (“Beasley Allen”) as lead interim class counsel,


                                               1
Case 1:20-cv-00629-WFK-CLP Document 85 Filed 09/30/20 Page 2 of 7 PageID #: 1371




 specifically Dee Miles and Demet Basar as co-lead interim class counsel, and a Plaintiffs’ Steering

 Committee (“PSC”) made up of Finkelstein & Krinsk LLP (“Finkelstein & Krinsk”), specifically

 John Nelson, Spector Roseman & Kodroff, P.C. (“Spector Roseman”), specifically John Macoretta

 and Jeffrey Spector, Wolf Haldenstein Adler Freeman & Herz LLP (“Wolf Haldenstein”),

 specifically Malcolm T. Brown and Kate McGuire, and Hagens Berman Sobol Shapiro LLP

 (“Hagens Berman”), specifically Thomas E. Loeser and Jerrod C. Patterson (the “Proposed Class

 Counsel”).

         The relief sought herein differs from the relief sought in the first supplemental updated

 Motion (ECF No. 48) because it seeks the appointment of the updated leadership structure set forth

 above. Specifically, this Motion seeks to add the firm of Hagens Berman to the PSC.

    I.        BACKGROUND

         After Plaintiff Cheng filed her original complaint on February 4, 2020, seven other cases

 were filed in different districts across the country: Tina Feng v. Toyota Motor North America, Inc.,

 et al., Case No. 20-CV-0534-CAB-BLM (S.D. Cal.), filed in the Southern District of California

 on March 20, 2020; Jennifer Chalal v. Toyota Motor Corporation, et al., Case No. 2:20-cv-01867

 (E.D. Pa.), filed in the Eastern District of Pennsylvania on April 10, 2020; Gendron et al. v. Toyota

 Motor Corporation et al., Case No. 8:20-cv-00775 (C.D. Cal.), filed in the Central District of

 California on April 20, 2020; Shoemaker v. Toyota Motor North America, Inc., et al., No. 20-cv-

 00869 (M.D. Pa.), filed in the Middle District of Pennsylvania on May 28, 2020; Tordjman v.

 Toyota Motor North America, Inc., et al., No. 20-cv-80871 (S.D. Fla.), filed in the Southern

 District of Florida on May 29, 2020; Zuo v. Toyota Motor North America, Inc., et al., No. 20-cv-

 06607 (D.N.J.), filed in the District of New Jersey on May 29, 2020; and Marques, et al. v. Toyota




                                                  2
Case 1:20-cv-00629-WFK-CLP Document 85 Filed 09/30/20 Page 3 of 7 PageID #: 1372




 Motor North America, Inc., et al., No. 20-cv-00665 (E.D. Va.), filed in the Eastern District of

 Virginia on June 12, 2020. 1 0F




         The Cheng plaintiffs coordinated early with the Feng, Chalal, and Gendron plaintiffs, who

 subsequently transferred each of their cases to the Eastern District of New York, which the Court

 then consolidated with this action for all purposes. See June 26, 2020 Electronic Order Granting

 ECF No. 55 and July 31, 2020 Electronic Order Granting ECF No. 61. The Shoemaker, Tordjman,

 Zuo, and Marques plaintiffs, however, filed an application with the Judicial Panel on Multidistrict

 Litigation (“JPML”) to centralize all eight cases in the Eastern District of Michigan pursuant to 28

 U.S.C. § 1407. ECF No. 57. In an effort of collaboration that best protects the interests of the

 Classes and preserves judicial and party resources, counsel for the Consolidated Plaintiffs and

 counsel for the plaintiffs in Shoemaker, Tordjman, Zuo, and Marques, Hagens Berman,

 coordinated informally to combine efforts and resources in the prosecution of this matter.

 Accordingly, the Shoemaker, Tordjman, Zuo, and Marques plaintiffs withdrew their JPML

 application (ECF No. 79) and moved to transfer their respective cases to the Eastern District of

 New York. Shoemaker and Zuo, respectively, were transferred to this District on September 15,

 2020 (see Declaration of Dee Miles (“Miles Declaration”), Exhibits A and B), and Tordjman was

 transferred on September 21, 2020. 2 See id., Exhibit C. The fourth action, Marques, has not yet
                                        1F




 been transferred to this District.




 1
  Plaintiffs are aware of one other filed case, Ruis et al. v. Toyota Motor Corporation et al., 20-cv-12600-
 ES-CLW (D.N.J.), filed in the District of New Jersey on September 11, 2020, which was voluntarily
 dismissed on September 23, 2020.
 2
  Shoemaker, Zuo, and Tordjman have been assigned new case numbers in this District, as follows:
 Shoemaker v. Toyota Motor North America, Inc., et al., Case No. 1:20-cv-04381-WFK-CLP (E.D.N.Y.);
 Zuo v. Toyota Motor North America, Inc., et al., Case No. 1:20-cv-04624-WFK-CLP (E.D.N.Y.);
 Tordjman v. Toyota Motor North America, Inc., et al., Case No. 1:20-cv-04628-WFK-CLP (E.D.N.Y.).


                                                      3
Case 1:20-cv-00629-WFK-CLP Document 85 Filed 09/30/20 Page 4 of 7 PageID #: 1373




    II.      THE COURT SHOULD APPOINT THE PROPOSED CLASS COUNSEL AS
             INTERIM CLASS COUNSEL

          As detailed in Plaintiffs’ first Motion, Plaintiffs respectfully submit the Court should

 appoint the Proposed Class Counsel as interim class counsel to best protect the interests of the

 Classes. This Motion does not affect the grounds for granting the relief requested set out in the

 first Motion, i.e., the appointment of attorneys from Beasley Allen as co-lead interim class counsel,

 and the appointment of attorneys from Finkelstein & Krinsk, Spector Roseman and Wolf

 Haldenstein to the PSC. Accordingly, Plaintiffs hereby incorporate by reference the grounds for

 the first Motion and accompanying papers (ECF Nos. 48 and 49) to the extent it is consistent with

 the relief requested in this Motion.

          In this Motion, Plaintiffs seek the appointment of Hagens Berman, specifically Thomas E.

 Loeser and Jerrod C. Patterson, to the PSC to help advance the interests of the Classes. Hagens

 Berman, and specifically Messrs. Loeser and Patterson, are experienced in prosecuting class

 actions and complex litigation, knowledgeable of the applicable law, and will commit the resources

 necessary to represent the Classes. Hagens Berman is a nationally recognized class action and

 complex litigation firm known for representing plaintiffs in complex cases across the country,

 including automotive litigations such as In re General Motors LLC Ignition Switch Litigation and

 In re Toyota Motor Co. Unintended Acceleration Marketing, Sales Practices, and Products

 Liability Litigation. See Miles Declaration, Exhibit D (Hagens Berman’s firm resume).

          Mr. Loeser, specifically, has extensive experience in complex consumer-fraud MDLs,

 including auto-defect cases and, unique in the plaintiffs’ bar, he has investigated and prosecuted

 complex criminal cases on behalf of the United States. He is willing and able to make a personal

 commitment of all necessary time and can pledge the extensive human and financial resources of

 Hagens Berman to advance the interests of the victim class. Mr. Loeser is an AV Rated Super

                                                  4
Case 1:20-cv-00629-WFK-CLP Document 85 Filed 09/30/20 Page 5 of 7 PageID #: 1374




 Lawyer and has obtained judgments in cases that have returned billions of dollars to millions of

 consumers and more than $100 million to the government. Some of Mr. Loeser’s representative

 cases include Volkswagen/Bosch Emissions Defect Litigation, Tesla Enhanced Autopilot Delay

 Litigation, Honda Civic Hybrid Litigation, and Hyundai MPG Litigation. Mr. Patterson also has

 significant experience in complex consumer fraud cases, particularly auto fraud cases. Mr.

 Patterson currently represents plaintiffs in several cases across the country, including Bledsoe v.

 FCA US LLC, 16-cv-14024 (E.D. Mich.), Raymo v. FCA US LLC, 17-cv-12168 (E.D. Mich.), six

 separate cases involving a defective CP4 high-injection fuel pump manufactured by Bosch (see,

 e.g., Chapman v. General Motors, 19-cv-12333 (E.D. Mich.)), and two other cases against Honda

 and Subaru involving the same defective Denso pump at issue in this litigation. Mr. Patterson also

 served as a federal prosecutor for over nine years, with experience in investigating complex cases

 and trying them to verdicts. See id.

            Further, Hagens Berman has ample resources to commit to this litigation, including 70+

 partners and associates with class action expertise and a full support staff comprised of IT

 specialists, paralegals, assistants, and law clerks.

     III.      CONCLUSION

            For the reasons set forth above and in the first Motion, Plaintiffs respectfully request that

 this Court appoint the Proposed Class Counsel as interim class counsel pursuant to Federal Rule

 of Civil Procedure 23(g)(3).

            Additionally, Toyota Motor North America, Inc. and Denso International America, Inc. 3              2F




 represent they take no position on this Motion. Plaintiffs therefore request that the Court take the

 matter under submission at this time.


 3
  Plaintiffs are in the process of serving defendants Toyota Motor Corporation and Denso Corporation, both of
 which are located in Japan.

                                                         5
Case 1:20-cv-00629-WFK-CLP Document 85 Filed 09/30/20 Page 6 of 7 PageID #: 1375




 DATED: September 30, 2020
                                           /s/ W. Daniel “Dee” Miles, III
                                           W. Daniel “Dee” Miles, III (pro hac vice)
                                           Demet Basar
                                           H. Clay Barnett, III (pro hac vice)
                                           J. Mitch Williams (pro hac vice)
                                           BEASLEY, ALLEN, CROW,
                                           METHVIN, PORTIS & MILES, P.C.
                                           272 Commerce Street
                                           Montgomery, Alabama 36104
                                           Telephone: 334-269-2343
                                           Dee.Miles@BeasleyAllen.com
                                           Demet.Basar@BeasleyAllen.com
                                           Clay.Barnett@BeasleyAllen.com
                                           Mitch.williams@BeasleyAllen.com

                                           Jeffrey R. Krinsk, (pro hac vice to be filed)
                                           John J. Nelson, (pro hac vice to be filed)
                                           FINKELSTEIN & KRINSK, LLP
                                           501 West Broadway Suite 1260
                                           San Diego, California 92101
                                           Telephone: (619) 238-1333
                                           Facsimile: (619) 238-5425
                                           jrk@classactionlaw.com
                                           jjn@classactionlaw.com

                                           John A. Macoretta (pro hac vice to be filed)
                                           Jeffrey L. Spector (pro hac vice to be filed)
                                           Diana J. Zinser (pro hac vice to be filed)
                                           Jeffrey Corrigan
                                           SPECTOR ROSEMAN & KODROFF,
                                           P.C.
                                           2001 Market Street, Suite 3420
                                           Philadelphia, PA 19103
                                           Phone: (215) 496-0300
                                           Fax: (215) 496-6611
                                           jmacoretta@srkattorneys.com
                                           jspector@srkattorneys.com
                                           dzinser@srkattorneys.com
                                           jcorrigan@srkattorneys.com

                                           Malcolm T. Brown
                                           Kate McGuire
                                           WOLF HALDENSTEIN ADLER
                                           FREEMAN & HERZ, LLP
                                           270 Madison Avenue, 9th Floor

                                       6
Case 1:20-cv-00629-WFK-CLP Document 85 Filed 09/30/20 Page 7 of 7 PageID #: 1376




                                            New York, NY 10016
                                            Phone: (212) 545-4600
                                            Fax: (212) 686-0114
                                            brown@whafh.com
                                            mcguire@whafh.com

                                            Counsel for Plaintiffs and Proposed Interim
                                            Class Counsel

 Elbert F. Nasis
 FORCHELLI DEEGAN TERRANA LLP
 333 Earle Ovington Blvd., Suite 1010
 Uniondale, New York 11553
 (516) 248-1700
 enasis@forchellilaw.com
 Additional Plaintiffs’ Counsel




                                        7
